DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim 1 recites the limitation "the pivot" in line 15, “the result” in line 19, “the distance” in line 19, “the mid points” in line 24, “the region” in line 27, “the pivot point” in line 27, “the radius R” in line 30.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawano et al. (US 10571024).
 	Regarding claim 14, Kawano et al. discloses a three-part oil scraper ring Fig. 1, comprising an upper scraper ring 11, a lower scraper ring 12, wherein the scraper rings are held at a distance by an expander spring 13, which is configured as an MF spring, and pressed radially outwards, wherein the upper scraper ring comprises a ring body having an upper flank, a lower flank, a ring inner surface and a ring outer surface Fig. 3 which has a ring outer contour in cross-section in an axial direction, wherein the ring body has a height h1 which, when viewed in the axial direction, corresponds to the greatest distance of the upper flank from the lower flank, wherein the ring outer contour forms a running surface which has a radius of curvature R which is smaller than the height h1 of the upper scraper ring, wherein the upper scraper ring has a curvature R at a pivot point SP which goes over continuously and smoothly into the lower flank and forms a tangent SA to the radius of curvature R and wherein the lower scraper ring is symmetrically spherical in the region of the pivot point SP Fig. 8, the pivot point is located from the lower flank at an axial height W3.  However, Kawano fails to explicitly disclose various ranges for the configuration such as wherein the curvature extends over more than 90 degrees so that the pivot point of the ring outer contour of the running surface is formed by the curvature with the result that the pivot point is located at the distance above the lower flank, the curvature then goes over directly continuously and smoothly into a straight section which in turn goes over into an upper radius of curvature which is tangential both to the tangential section and also to the line of intersection of the upper flank, wherein the radius is smaller than the radius, wherein in the cross-section of the upper scraper ring, the mid points of the radii of curvature R and Ro lie on a straight line which lies parallel to an axial direction of the upper scraper ring and wherein the lower scraper ring is symmetrically spherical in the region of the pivot point, the pivot point is located from the lower flank at an axial height between 47 and 54% or between 55 and 75% of the height H of the lower scraper ring and the radius R lies between 0.05 and 0.15 mm.  Nevertheless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the positioning of the pivot point’s axial height to any number of ranges (i.e. 0.05 and 0.15 mm) disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 	Regarding claim 15, Kawano et al. as modified discloses wherein the radius of curvature R of the lower scraper ring is smaller than the height h1 of the lower scraper ring, but fails to explicitly disclose by a factor between 1.5 to 4.  Nevertheless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the radius of curvature to any number of ranges (i.e. 1.5 to 4) disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 	Regarding claim 16, Kawano et al. as modified discloses the invention as claimed above but fails to explicitly disclose wherein the radius of curvature R of the lower and/or the upper scraper ring is between 0.03 and 0.2 mm and wherein a height h1 of the lower and/or upper scraper ring is between 0.2 and 0.8 mm. Nevertheless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the radius of curvature and height to any number of ranges (i.e. 0.03 and 0.2 mm; 0.2 and 0.8 mm, respectively) disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 	Regarding claim 17, Kawano et al. as modified discloses the invention as claimed above but fails to explicitly disclose wherein a radially outermost point of the ring outer contour of the running surface of the lower scraper ring is located at a half height of the lower scraper ring.  Nevertheless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the configuration of the scraper ring to effectively provide a uniform scraping effect and since it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In re Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)

Claim(s) 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawano et al. in view of Sytsma et al. (US 10253882).
 	Regarding claim 18, Kawano et al discloses the invention as claimed above but fails to explicitly disclose wherein on the lower scraper ring respectively one lower and one upper transition is provided between the curvature and the lower flank or the upper flank which in cross-section each form upper or lower transition tangents at the radius of curvature and which each extend in relation to a radial plane at an angle between 30 degrees and 75 degrees in the direction of the upper or lower flank of the lower scraper ring.  Sytsma et al., a three part oil scraper ring 808 Fig. 8, discloses a lower scraper ring respectively one lower and one upper transition 822, 824 is provided between the curvature 820 and the lower flank 818 which in cross-section each form upper or lower transition tangents at the radius of curvature and which each extend in relation to a radial plane at an angle in the direction of the upper or lower flank 816, 818 of the lower scraper ring.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the configuration of the lower scraper ring of Kawano et al. having transition portions as taught by Sytsma et al. in order to reduce a contact surface between a radially outer surface of the scraper ring and a cylinder bore, thereby facilitating a reduction in a spring tension constant of an expander spring while maintaining adequate tension to control oil consumption.  (Col. 4, Ln. 1-6 of Sytsma et al.)
 	Regarding claim 19, the combination discloses wherein at the lower scraper ring a lower transition (822 of Sytsma et al.) is provided between the curvature having radius of curvature (820 of Sytsma et al.) and the lower flank (816 of Sytsma et al.), the cross-section is convex and goes over continuously and smoothly into the curvature. 	Regarding claim 20, the combination discloses wherein at the lower scraper ring (812 of Sytsma et al.) in each case in cross-section, a lower and an upper transition (822, 824 of Sytsma et al.) is provided between the curvature (820 of Sytsma et al.) and the lower flank or the upper flank (816, 818 of Sytsma et al.), which each form a spiral curve, wherein the spiral curves each go over smoothly and continuously into the curvature 820 or the upper/lower flank. 	Regarding claim 21, the combination discloses wherein a lower transition (822 of Sytsma et al.) of the lower scraper ring (812 of Sytsma et al.) between the curvature (820 of Sytsma et al.) and the lower flank (818 of Sytsma et al.) has a transition radius of curvature, but fails to explicitly disclose a transition radius of curvature which is between one times the height and 40 times the height. Nevertheless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transition radius of curvature to any number of ranges (i.e. one times the height and 40 times the height) disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 5712727376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE G BYRD/Primary Examiner, Art Unit 3675